Reason for Allowance

The applicant amended claims 1 and 10 in the amendment received on 11/22/2021.

Claims 1, 3-10, and 12-18 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Cherkasova, U.S. No. 2008/0221941) does not teach nor suggest in detail “said first server obtaining the particular resource from the second server and serving the particular resource to the client in response to the popularity value associated with the particular resource exceeding a threshold popularity value and in response to said second server rejecting said first server's attempted first handoff of the TCP connection; (G) said first server updating a firewall of said first server to allow incoming traffic at said first server related to said TCP connection; and (H) other servers of said plurality of servers each updating a corresponding firewall thereof to reject incoming traffic related to said TCP connection between the client computer and the first server” in combination with all the elements of each independent claim as argued by Applicant (see pages 8-10 of applicant’s argument dated 11/22/2021).   So as indicated 
The above features in conjunction with all other limitations of the dependent and independent claims 1, 3-10, and 12-18 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1, 3-10 and 12-18 are allowed (renumbered 1-16).

Cancelled claims
	Claims 2 and 11 are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/8/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447